Per Curiam.

The learned court below was in error in concluding that the equipment lease was in fact a purchase agreement. There is no evidence that the rentals were to be considered as installments of purchase price even when the document headed ‘ ‘ Instalment Purchase ” is considered. Obviously this unsigned instrument is not in itself an agreement, as the court recognized. It does not support the intervening defendant’s contention that the equipment lease contemporaneously signed was other than what it purported to be. As the machine was merely leased the intervenor gained no rights by virtue of his mortgage. The judgment in his favor should be therefore reversed, with $30 costs, and judgment for possession of the machine awarded to plaintiff, with costs.